70587: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-26093: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 70587


Short Caption:LOFTHOUSE (JASON) VS. STATECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C307937Classification:Criminal Appeal - Other - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:10/01/2018 at 11:30 AMOral Argument Location:Las Vegas


Submission Date:10/01/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantJason Richard LofthouseDarin F. Imlay
							(Clark County Public Defender)
						Rafael A. Nones
							(Clark County Public Defender)
						William M. Waters
							(Clark County Public Defender)
						


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Stacy L. Kollins
							(Clark County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


06/16/2016Filing FeeAppeal Filing fee waived.  Criminal.


06/16/2016Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day.16-18926




06/20/2016Notice of Appeal DocumentsFiled District Court Minutes (SEALED).


07/06/2016Order/IncomingFiled District Court Order Appointing Counsel. Filed certified copy of order filed in district court on 06/09/16 appointing Rafael Nones as counsel for appellant. Response to Supreme Court Email dated 07/06/2016 - C307937.16-20983




07/27/2016Order/ProceduralFiled Order Setting Briefing Schedule.  We direct the clerk of this court to add the Clark County Public Defender's Office as counsel of record for appellant.  Transcript Request Form due:  20 days.  Docketing Statement due:  20 days.  Opening Brief and Appendix due:  120 days.16-23315




08/05/2016Docketing StatementFiled Docketing Statement Criminal Appeals.16-24351




08/05/2016Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 07/20/15, 09/22/15, 10/01/15, 11/10/15, 12/02/15, 01/12/16, 02/09/16, 03/15/16, 03/21/16, 03/22/16, 03/23/16, 03/24/16, 03/25/16, 05/17/16. To Court Reporter: Yvette Sison and Amber Riggio.16-24352




09/16/2016MotionFiled Court Reporter's Motion Requesting Extension of Time to File Transcripts.16-28788




09/19/2016Order/ProceduralFiled Order Granting Motion.  Court Reporter Amber M. Riggio's Certificate of Delivery of Transcripts due:  October 14, 2016.16-28960




11/17/2016MotionFiled Stipulation to File Opening Brief.16-36015




11/17/2016Notice/OutgoingIssued Notice Motion/Stipulation Approved. Opening Brief due: December 28, 2016.16-36032




12/28/2016MotionFiled Appellant's Motion for Extension of Time Due to Missing Transcripts (Opening Brief).16-40313




01/04/2017Order/ProceduralFiled Order Directing Filing of Compliant Transcript Request Form and  Granting Motion For Extension of Time. Appellant has filed a motion for a second extension of time to file the opening brief. In support of the motion, counsel states that none of the requested transcripts have been delivered. We note that the transcript request form filed in this court does not bear the file-stamp of the district court clerk as required by NRAP 9(a)(3)(A). Appellant shall have 5 days from the date of this order to file, in this court, a file-stamped copy of the transcript request form. Cause appearing, the motion is granted. Opening Brief and Appendix due: February 27, 2017.17-00247




01/04/2017Order/ProceduralFiled Order Regarding Transcripts.  Court Reporter Amber Riggio and Court Recorder Yvette Sison's Certificates of Delivery of Transcripts due:  20 days.  fn1[A copy of the request form is attached.]  fn2[A copy of this order is attached (9/19/16).]17-00253




01/05/2017Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 07/20/15, 09/22/15, 10/01/15, 11/10/15, 12/02/15, 01/12/16, 02/09/16, 03/15/16, 03/21/16, 03/22/16, 03/23/16, 03/24/16, 03/25/16, 05/17/16.  To Court Reporter: Yvette Sison, Amber Riggio.17-00431




01/18/2017TranscriptFiled Notice from Court Reporter. Kiara Schmidt stating that the requested transcripts were delivered.  Dates of transcripts: 07/20/15.17-01888




02/27/2017MotionFiled Appellant's Motion for Extension of Time to File Opening Brief Due to Missing Transcripts.17-06679




03/06/2017Order/ProceduralFiled Order Granting Motion.  Opening Brief and Appendix due:  May 2, 2017.17-07489




03/13/2017Order/ProceduralFiled Order Conditionally Imposing Sanctions. Conditional sanction of $ $100 due: 15 days or Certificate of Delivery of Transcripts due: 11 days.  fn1[A copy of this order is attached (1/4/17).]17-08354




04/07/2017Notice/IncomingFiled Proof of Payment of Sanction (Court Reporter Amber Riggio. $100 Check No. 1617).17-11579




04/07/2017TranscriptFiled Notice from Court Reporter. Amber Riggio stating that the requested transcripts were delivered.  Dates of transcripts: 09/22/15, 10/01/15, 11/10/15, 12/02/15, 01/12/16, 02/09/16, 03/15/16, 03/21/16, 03/22/16, 03/23/16, 03/24/16, 03/25/16, 05/17/16.17-11581




05/02/2017MotionFiled Appellant's Motion for Extension of Time Due to Late Receipt of Transcripts.17-14357




05/15/2017Order/ProceduralFiled Order Denying Motion. Appellant has filed a motion for a fourth extension of time (60 days) to file the opening brief. The motion is denied. Opening Brief and Appendix due: 14 days.17-16244




05/16/2017MotionFiled Appellant's Emergency Motion to Reconsider Denial of Motion for Extension of Time Due to Late Receipt of Transcripts and Motion to Suspend Briefing and Limited Remand to the District Court.17-16374




05/18/2017Order/ProceduralFiled Order.  Appellant's counsel shall have 30 days from the date of this order to comply with the procedure set forth in Foster, inform this court that the district court has denied the motion, or inform this court of the status of the district court proceedings on the motion.  Briefing is suspended.  fn1[Given this order, we take no action on appellant's alternative motion to reconsider our order denying his motion for a fourth extension of time to file the opening brief.]17-16658




06/05/2017TranscriptFiled Notice from Court Reporter. Angie Calvillo stating that the requested transcripts were delivered.  Dates of transcripts: 05/18/17.17-18523




06/16/2017MotionFiled Appellant's Motion for Limited Remand to District Court.17-20090




07/06/2017Order/ProceduralFiled Order Granting Motion for Limited Remand. The district court shall have 30 days from the date of this order to enter an order granting the motion and an amended judgment of conviction and transmit a copy of those documents to this court. Briefing remains suspended.17-22301




07/27/2017Order/IncomingFiled District court order. Certified copy of order filed in district court on 07/25/17. Amended Judgment of Conviction (Response to Supreme Court Order dated 07/06/2017 - C307937).17-25027




08/15/2017Order/ProceduralFiled Order Reinstating Briefing.  Appellant shall have 45 days from the date of this order to file the opening brief and appendix.  Thereafter, briefing shall proceed pursuant to NRAP 31(a)(1).17-27147




10/02/2017MotionFiled Appellant's Motion for Leave to File Opening Brief in Excess of Type-Volume Limitation.17-33270




10/02/2017AppendixFiled Appendix to Opening Brief Vol I.17-33271




10/02/2017AppendixFiled Appendix to Opening Brief Vol II.17-33272




10/02/2017AppendixFiled Appendix to Opening Brief Vol III.17-33273




10/02/2017AppendixFiled Appendix to Opening Brief Vol IV.17-33274




10/02/2017AppendixFiled Appendix to Opening Brief Vol V.17-33275




10/02/2017AppendixFiled Appendix to Opening Brief Vol VI.17-33276




10/02/2017AppendixFiled Appendix to Opening Brief Vol VII.17-33277




10/11/2017Order/ProceduralFiled Order Granting Motion.  The clerk of this court shall file the opening brief received on October 2, 2017.17-34580




10/11/2017BriefFiled Opening Brief.17-34583




11/13/2017MotionFiled Respondent's Motion for Extension of Time - First Request (Answering Brief).17-39048




11/21/2017Order/ProceduralFiled Order Granting Motion. Answering Brief due: January 12, 2018.17-40191




01/12/2018MotionFiled Respondent's Motion for Extension of Time - Second Request (Answering Brief).18-01869




01/25/2018Order/ProceduralFiled Order Denying Motion. Answering Brief due: 11 days.18-03527




02/06/2018BriefFiled Respondent's Answering Brief.18-05018




03/07/2018MotionFiled Stipulation to File Reply Brief.18-09102




03/07/2018Notice/OutgoingIssued Notice Motion/Stipulation Approved. (Reply brief due: April 9, 2018)18-09104




04/06/2018BriefFiled Appellant's Reply Brief.18-13153




04/06/2018Case Status UpdateBriefing Completed/To Screening.


07/25/2018Order/Clerk'sFiled Order Re: Scheduling of Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter. Accordingly, this matter will be scheduled for oral argument.18-28404




08/21/2018Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Monday, October 1, 2018, at 11:30 a.m. for 30 minutes in Las Vegas.18-32340




09/14/2018Notice/OutgoingIssued Oral Argument Reminder Notice.18-36065




09/20/2018BriefFiled Appellant's Notice of Supplemental Authority.18-36828




10/01/2018Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


05/22/2020MotionFiled Appellant's Motion for Bail Pending Appeal. (SC).20-19560




05/28/2020MotionFiled Respondent's Response to Emergency Motion Under NRAP 27(e)20-20202




05/28/2020MotionFiled Appellant's Reply to Response to Appellant's Motion for Bail Pending Appeal. (SC)20-20244




06/10/2020Order/ProceduralFiled Order Denying Motion for Bail.  Appellant has filed a motion for bail pending appeal.  Respondent opposes the motion,  and appellant has filed a reply.  No sufficient cause appearing, the motion is denied.  (SC)20-21760




07/16/2020Opinion/DispositionalFiled Authored Opinion. "Affirmed in Part, reversed in part, and remanded." Before the Court En Banc. Author: Stiglich, J. Majority: Stiglich/Pickering/Gibbons/Hardesty/Parraguirre/Cadish/Silver. 136 Nev. Adv. Opn. No. 44. EN BANC (SC)20-26093




08/11/2020RemittiturIssued Remittitur. (SC)20-29474




08/11/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


08/24/2020RemittiturFiled Remittitur. Received by District Court Clerk on August 12, 2020. (SC)20-29474





Combined Case View